Exhibit 10.1

EXECUTION VERSION

October 22, 2019

William R. McDermott

Dear Bill:

On behalf of ServiceNow, Inc. (the “Company”), this letter agreement (the
“Agreement”) sets forth the terms and conditions of your appointment as
President and Chief Executive Officer of the Company.

 

  1.

Position. Effective on or before January 1, 2020, you will be appointed as the
Company’s President and Chief Executive Officer (“CEO”) reporting to the
Company’s Board of Directors (the “Board”). You will have all of the duties,
responsibilities and authority commensurate with the position. Your employment
with the Company will commence as soon as practicable on a date to be determined
by you and the Board, which shall be no later than January 1, 2020, (such start
date, your “Start Date”); provided that the effective date of your appointment
as CEO and as a member of the Board (as set forth below) shall be on the Start
Date. Your office will be at the Company’s headquarters, currently located in
Santa Clara, CA.

You will be expected to devote your full working time and attention to the
business of the Company, and you will not render services to any other business
without the prior approval of the Board. Notwithstanding the foregoing, you may
manage personal investments, participate in civic, charitable, professional and
academic activities (including serving on boards and committees), and serve on
the board of directors (and any committees) and/or as an advisor of other
for-profit companies as set forth in Schedule A, provided that such activities
do not at the time the activity or activities commence or thereafter (i) create
an actual or potential business or fiduciary conflict of interest or
(ii) individually or in the aggregate, interfere materially with the performance
of your duties to the Company.

Effective January 1, 2020, you will be appointed to the Board and during the
Employment Term (as defined below) subject to the requirements of applicable law
(including, without limitation, any rules or regulations of any exchange on
which the common stock of the Company is listed, if applicable), the Board or
the appropriate committee of the Board will nominate you for re-election to the
Board at each annual meeting at which you are subject to re-election.

 

  2.

Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing on the Start Date and ending on the fifth (5th)
anniversary thereof (the “Initial Term”). Following the Initial Term, this
Agreement shall automatically be renewed for additional terms of one year on the
last day of the Initial Term and each subsequent anniversary of the last day of
the Initial Term (the Initial Term and any annual extension of the term of the
Agreement, referenced herein as the “Employment Term”), unless either party
hereto gives the other party written notice of non-renewal at least ninety
(90) days prior to such last day or anniversary. Upon a termination of
employment (whether or not during an Employment Term or upon notice of
non-renewal under this Section 2), and to the extent requested in writing by the
Company, you agree to resign from all positions you may hold with the Company at
such time (including as a member of the Board).



--------------------------------------------------------------------------------

  3.

Cash Compensation.

 

  a.

Base Salary. Your initial annual base salary (the “Base Salary”) will be One
Million Dollars ($1,000,000), payable in accordance with the Company’s normal
payroll practices. Thereafter, your annual base salary will be determined by the
Leadership Development and Compensation Committee of the Board of Directors (the
“Compensation Committee”). Your Base Salary will be pro-rated for any partial
years of employment during your Employment Term.

 

  b.

Target Bonus. During the Employment Term, you will be eligible to participate in
our corporate bonus program. Your initial annual bonus target will be 150% of
your Base Salary for the applicable fiscal year (your “Target Bonus”), and the
actual bonus amount awarded (your “Actual Bonus”) will be determined based in
all cases upon the achievement of Company and individual performance objectives
established by the Compensation Committee after consultation with you. For
fiscal year 2019, your Actual Bonus shall be based on the Company performance
determination made with respect to other senior executives for fiscal year 2019
pro-rated based upon the number of days you are employed during fiscal year
2019. To receive payment of any Actual Bonus, you must be employed by the
Company on the last day of the period to which such bonus relates and at the
time bonuses are paid, except as otherwise provided herein. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Company bonus plan, as amended from time to time. After fiscal
year 2019, your annual bonus target and the Company performance objectives will
be determined by the Compensation Committee after consultation with you.

 

  c.

Make-Whole Payment. The Company acknowledges that you have vested in the right,
and expect to receive certain payments under a long term incentive plan from
your current employer over the next four (4) years (the “LTI Payments”). You
have been advised that your current employer is obligated to make the payments
to you in annual installments over the four year period, subject to the
provisions of the plan, and you agree to use your best efforts to secure such
payments from your current employer at such times as your current employer is
required to make such payments to you. Should such efforts not be successful and
your current employer does not make the required payments to you within thirty
(30) days of the date such payments are required to be paid to you, the Company
agrees to pay to you, within thirty (30) days after a formal demand by you to
the Company for payment, a cash amount equal to the difference between the
specific payments required to be made to you and the amount actually received by
you, such payments not to exceed $21,115,498 in the aggregate (the “Make-Whole
Payments”). Should you subsequently receive any additional portion of any such
payments from your current employer you agree to pay the amount of such payments
to the Company. Notwithstanding the foregoing, if the Company terminates your
employment as CEO for Cause or you resign without Good Reason, any further
Make-Whole Payments obligations of the Company shall immediately terminate
without liability of the Company and you shall not be entitled to any additional
Make-Whole Payment.

 

  4.

Benefits & Vacation. You will be entitled to participate in all employee
retirement, welfare, insurance, benefit and vacation programs of the Company as
are in effect from time to time and in which other senior executives of the
Company are eligible to participate, on the same terms as such other senior
executives.

 

  5.

Equity Awards. Subject to this Section 5, you will be granted a New-Hire RSU, an
Additional RSU, a New-Hire Option and a Fiscal Year 2020 Equity Award as
follows:

 

  a.

New-Hire RSU. On the later to occur of the first day (1st) day after your Start
Date and the fifth (5th) business day following the public announcement of this
Agreement (the “Grant

 

2



--------------------------------------------------------------------------------

  Date”), the Company will grant you a restricted stock unit to acquire such
number of shares of the Company’s common stock equal to Sixteen Million Dollars
($16,000,000) divided by the average daily closing price of the Company’s common
stock on the New York Stock Exchange for the thirty business days ending on the
day immediately prior to the Grant Date, rounded up to the nearest whole share
(the “New-Hire RSU”) under the Company’s 2012 Equity Incentive Plan (the “Equity
Plan”). The New-Hire RSU will vest over five (5) years with twenty (20%) percent
of the total shares subject to the New-Hire RSU to vest on the first anniversary
of the Start Date and the balance of the New-Hire RSU to vest in equal quarterly
installments over the following 16 quarters; provided that, subject to Section 8
below, vesting will depend on your continued employment as CEO of the Company on
the applicable time-based vesting dates, and will be subject to the terms and
conditions of the written agreement governing the grant, the Equity Plan and
this Agreement.

 

  b.

New-Hire Option. Upon the Grant Date, the Company will grant you a stock option
to purchase such number of shares of the Company’s common stock equal to Sixteen
Million Dollars ($16,000,000) under the Equity Plan (the “New-Hire Option”).
Specifically, the number of shares of the Company’s common subject to the
New-Hire Option will be determined by dividing Sixteen Million Dollars
($16,000,000) by: (i) the average daily closing price of the Company’s common
stock on the New York Stock Exchange for the thirty business days ending on the
day immediately prior to the Grant Date, multiplied by (ii) the applicable Black
Scholes ratio as determined by the Company’s finance department, rounded up to
the nearest whole share. The New-Hire Option shall be granted with an exercise
price equal to the closing price of the Company’s common stock on the New York
Stock Exchange on the Grant Date (the “Exercise Price”). The New-Hire Option
will be a non-qualified stock option, and, except as set forth in Section 8,
will be exercisable (to the extent vested) until the lesser of (i) ten years
from the Grant Date, (ii) ninety (90) days following your termination of
employment for any reason other than death or disability and (iii) one (1) year
following your death or disability. The New-Hire Option will vest and become
exercisable only if you satisfy both time-based and performance-based vesting
requirements as described in this Section 5(c), subject to Section 8 below, will
depend on your continued employment as CEO of the Company on the applicable
time-based or performance-based vesting dates, and, except as set forth above
and in Section 8 below, will be subject to the terms and conditions of the
written agreement governing the grant, the Equity Plan and this Agreement;
provided that the 25% Absolute Metric (as defined below) or the 50% Absolute
Metric (as defined below), as applicable, is satisfied on or after each
time-based vesting date for the Time-Based Vesting Tranche, all as set forth in
the following provisions of this Section 5(c).

The New-Hire Option will vest over five (5) years as follows: twenty (20%)
percent of the total shares subject to the New-Hire Option will vest and become
exercisable on the first annual anniversary of the Start Date and the balance of
the shares subject to the New-Hire Option will vest and become exercisable in
equal monthly installments of 1/60 of the total shares on each of the following
48 monthly anniversaries of the Start Date, each a time-based vesting date;
provided that the 25% Absolute Metric or the 50% Absolute Metric, as applicable,
is satisfied on each applicable time-based vesting date.

 

3



--------------------------------------------------------------------------------

No shares subject to the New-Hire Option that are scheduled to time-vest during
the first thirty (30) months following the Start Date will vest, regardless of
satisfaction of the time-based vesting schedule, unless and until the average of
the daily closing prices of the Company’s common stock on the New York Stock
Exchange for the 20-business day period ending on the trading day immediately
prior to each time-based vesting date is at least 25% higher than the Exercise
Price (the “25% Absolute Metric”).

No shares subject to the New-Hire Option that are scheduled to time-vest during
the second thirty (30) months following the Start Date will vest, regardless of
satisfaction of the time-based vesting schedule, unless and until the average of
the daily closing prices of the Company’s common stock on the New York Stock
Exchange for the 20-business day period ending on the trading day immediately
prior to each time-based vesting date is at least 50% higher than the Exercise
Price (the “50% Absolute Metric”).

The applicable 25% Absolute Metric or 50% Absolute Metric must be satisfied on
each applicable time-based vesting date. If a time-based vesting date occurs and
the applicable 25% Absolute Metric or 50% Absolute Metric is not achieved on
such time-based vesting date, the number of shares that would have vested on
such time-based vesting date will not vest, but will instead roll forward (the
“Roll-Forward”) until the next time-based vesting date on which the applicable
25% Absolute Metric or 50% Absolute Metric is achieved. The balance of the
New-Hire Option will continue to be eligible to vest pursuant to the time-based
vesting schedule, subject to achievement of the applicable 25% Absolute Metric
or 50% Absolute Metric on or after each later time-based vesting date, as
described above.

 

  c.

Fiscal Year 2020 LTIP Award. It is anticipated that you will be eligible for a
Fiscal Year 2020 LTIP Award to acquire such number of shares of the Company’s
common stock equal to Sixteen Million Dollars ($16,000,000) (the “Fiscal 2020
Equity Award”) at the same time that it grants fiscal year 2020 equity awards to
other senior executives of the Company. Twenty (20%) percent of any Fiscal 2020
Equity Award shall be time-based restricted stock units (the “FY20 RSU”) and
will vest and become exercisable over sixteen (16) quarters following such
grant; provided that, subject to Section 8 below, vesting will depend on your
current employment as CEO of the Company on the applicable time-based vesting
dates, and will be subject to the terms and conditions of the current form of
RSU agreement, the Equity Plan and this Agreement, Eighty (80%) percent of any
Fiscal Year 2020 Equity Award shall be subject to the same performance metrics
and vesting schedule as the fiscal year 2020 performance restricted stock units
granted to other senior executives of the Company and your being CEO on any
vesting date (the “FY20 PRSU”).

Subject to Section 8 below, vesting will depend on your continued employment as
CEO of the Company on the applicable time-based or performance-based vesting
dates, and will be subject to the terms and conditions of the written agreement
governing such grant, the Equity Plan and this Agreement.

 

  d.

Additional RSU. As consideration for your purchase of shares of the Company’s
common stock on the public market with a fair market value of One Million
Dollars ($1,000,000) within twelve (12) months following your Start Date (the
“Stock Purchase”), upon the Grant Date the Company will grant you a restricted
stock unit under the Equity Plan to acquire such number of shares of the
Company’s common stock (the “Additional RSU”) equal to Two Million Five Hundred
Thousand Dollars ($2,500,000) divided by the average daily closing price of the
Company’s common stock on the New York Stock Exchange for the thirty business
days ending on the day immediately prior to the Grant Date, rounded up to the
nearest whole share (the “Grant Date Value”). The Additional RSU will vest on
the one year anniversary of the Start Date; provided that, subject to Section 8
below, vesting will depend on your continued employment as CEO of the Company on
such one year anniversary of the Start Date. The

 

4



--------------------------------------------------------------------------------

  Additional RSU will be subject to the terms and conditions of the written
agreement governing the grant, the Equity Plan and this Agreement.
Notwithstanding the foregoing, if you are terminated by the Company for Cause or
you resign without Good Reason following the one year anniversary of the Start
Date and prior to the second (2nd) anniversary of the Start Date, you will repay
to the Company a cash amount equal to the Grant Date Value, reduced on a pro
rata basis for each partial or full quarter of employment as the Company’s CEO
following the Start Date.

 

  e.

Non-Assumption upon Change in Control. If the New-Hire RSU, the Additional RSU
and the New-Hire Option, are not assumed, continued or substituted in a Change
in Control (as defined below), then the vesting of the New-Hire RSU and the
Additional RSU will accelerate in full immediately prior to the Change in
Control, and the New-Hire Option will accelerate in full immediately prior to
the Change in Control to the extent the applicable 25% Absolute Metric or 50%
Absolute Metric has been achieved upon the Change in Control. In addition to the
criteria set forth in Section 5(c) above, the 25% Absolute Metric and the 50%
Absolute Metric will be deemed to have been achieved if the consideration given
to the Company’s stockholders for one share of the Company’s common stock in the
Change of Control transaction equals or exceeds in value the 25% Absolute Metric
and the 50% Absolute Metric, respectively. Any other unvested equity grants you
may hold at the time of a Change in Control will accelerate as set forth in such
equity grants or the applicable plan document.

 

  f.

Future Equity. You shall be eligible for future equity grants as determined by
and pursuant to the terms established by the Compensation Committee. The amount
and performance metrics for subsequent performance-based restricted stock units
will be determined by the Compensation Committee.

 

  6.

Expenses.

 

  a.

The Company will, in accordance with applicable Company policies and guidelines,
reimburse you for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company.

 

  b.

In addition, the Company will reimburse, promptly upon presentation of invoices,
your expenses for legal or other advisors (including any accounting or tax
advisor fees) incurred in the review and finalization of this Agreement, up to
an aggregate of One Hundred Thousand Dollars ($100,000).

The reimbursement for all such expenses shall be paid pursuant to the Company’s
policies and practices, following your submission of proper documentation for
such expenses.

 

  7.

Definitions. As used in this Agreement, the following terms have the following
meanings:

 

  a.

Cause. For purposes of this Agreement, “Cause” for the Company to terminate your
employment hereunder shall mean the occurrence of any of the following events,
as determined by the Company and/or the Board in its and/or their sole and
absolute discretion:

 

  i.

your conviction of, or plea of nolo contendere to, any felony or any crime
involving fraud, dishonesty or moral turpitude;

 

  ii.

your commission of or participation in a fraud or act of dishonesty against the
Company that results in (or would reasonably be expected to result in) material
harm to the business of the Company;

 

  iii.

your intentional, material violation of any contract or agreement between you
and the Company or any statutory duty you owe to the Company;

 

5



--------------------------------------------------------------------------------

  iv.

your conduct that constitutes gross insubordination, incompetence or habitual
neglect of duties and that results in (or would reasonably be expected to result
in) material harm to the business of the Company;

 

  v.

your material failure to follow the lawful directions of the Board; or

 

  vi.

your material failure to follow the Company’s material policies;

provided, however, that the action or conduct described in clauses (iii), (iv),
(v), and (vi) above will constitute “Cause” only if such action or conduct
continues after the Company has provided you with written notice thereof and
thirty (30) days to cure the same if such action or conduct is curable.

 

  b.

Change in Control. For purposes of this Agreement, “Change in Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events (excluding in any case transactions in
which the Company or its successors issues securities to investors primarily for
capital raising purposes):

 

  i.

the acquisition by a third party of securities of the Company representing fifty
(50%) percent of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction;

 

  ii.

a merger, consolidation or similar transaction following which the stockholders
of the Company immediately prior thereto do not own at least fifty (50%) percent
of the combined outstanding voting power of the surviving entity (or that
entity’s parent) in such merger, consolidation or similar transaction;

 

  iii.

the dissolution or liquidation of the Company; or

 

  iv.

the sale, lease, exclusive license or other disposition of all or substantially
all of the assets of the Company;

provided, however, that any transaction or transactions effected solely for
purposes of changing the Company’s domicile will not constitute a Change in
Control pursuant to the foregoing definition.

 

  c.

COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

  d.

Constructive Termination. For purposes of this Agreement, “Constructive
Termination” means you terminate your employment for Good Reason.

 

  e.

Disability. For purposes of this Agreement, “Disability” shall have that meaning
set forth in Section 22(e)(3) of the Code.

 

  f.

Good Reason. For purposes of this Agreement, “Good Reason” for you to terminate
your employment hereunder shall mean the occurrence of any of the following
events without your consent:

 

  i.

any material diminution in your authority, duties or responsibilities as in
effect immediately prior to such reduction or a material diminution in the
authority, duties or responsibilities of the person or persons to whom you are
required to report;

 

6



--------------------------------------------------------------------------------

  ii.

you not being appointed or being removed as the chief executive officer of the
Company or any successor company through a merger, reorganization or other
restructuring;

 

  iii.

a material reduction by the Company in your annual Base Salary or your Target
Bonus opportunity, as initially set forth herein or as increased thereafter;
provided, however, that Good Reason shall not be deemed to have occurred in the
event of a reduction in your annual Base Salary or Target Bonus opportunity that
is pursuant to a salary reduction program affecting substantially all of the
employees of the Company and that does not adversely affect you to a greater
extent than other similarly situated employees;

 

  iv.

a relocation of your business office to a location that would increase your
one-way commute distance by more than thirty-five (35) miles from the current
location at which you performed your duties immediately prior to the relocation,
except for required travel by you on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
relocation; or

 

  v.

a material breach by the Company of this Agreement;

provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within ninety (90) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) you voluntarily
terminate your employment within one hundred twenty (120) days following the end
of the Cure Period.

 

  8.

Effect of Termination of Employment and Non-Renewal of Agreement.

 

  a.

Termination for Cause, Death or Disability, or Voluntary Resignation or
Non-Renewal of Agreement. In the event your employment is terminated for Cause,
your employment terminates due to your death or Disability (which termination
may be implemented by written notice by the Company if you have been Disabled
for six (6) consecutive months while you remain Disabled), you voluntarily
resign your employment other than for Good Reason or the Agreement is not
renewed pursuant to Section 2, you will be paid only: (i) any earned but unpaid
Base Salary, (ii) except in the case of termination for Cause, the amount of any
Actual Bonus earned and payable from a prior bonus period which remains unpaid
by the Company as of the date of the termination of employment determined in
good faith in accordance with customary practice, to be paid at the same time as
bonuses are paid for that period to other eligible executives, (iii) other
unpaid and then-vested amounts, including any amount payable to you under the
specific terms of any agreements, plans or awards, including insurance and
health and benefit plans in which you participate, unless otherwise specifically
provided in this Agreement and (iv) reimbursement for all reasonable and
necessary expenses incurred by you in connection with your performance of
services on behalf of the Company in accordance with applicable Company policies
and guidelines, in each case as of the effective date of such termination of
employment (the “Accrued Compensation”). In addition, if your Employment Term is
not renewed pursuant to Section 2 after the Initial Term as a result of a
written notice of non-renewal by the Company, provided that you deliver to the
Company a signed general release of claims in favor of the Company in the form
attached hereto as Exhibit A (the “Release”) and satisfy all conditions to make
the Release effective within sixty (60) days following your termination of
employment, then, if the applicable 25% Absolute Metric or 50% Absolute Metric
is achieved on or within two (2) years after the Initial Term, immediate
acceleration of the number of then-unvested shares subject to the New-Hire
Option that are subject to the 25% Absolute Metric or the 50% Absolute Metric,
respectively; and provided further that the New-Hire Option, or relevant part
thereof, is exercised within the time limits as set forth in the written
agreements governing such grant, but no less than ninety (90) days following
achievement of the applicable 25% Absolute Metric or 50% Absolute Metric during
such (2) year period following the Initial Term.

 

7



--------------------------------------------------------------------------------

  b.

Termination without Cause during the Employment Term or Constructive Termination
during the Employment Term, Absent a Change in Control. If the Company
terminates your employment without Cause or if your employment is terminated by
you due to a Constructive Termination, in either case not in connection with a
Change in Control (which is dealt with in Section 8(c) below), provided that
(except with respect to the Accrued Compensation) you deliver to the Company a
signed Release and satisfy all conditions to make the Release effective within
sixty (60) days following your termination of employment, then, you shall be
entitled to:

 

  i.

the Accrued Compensation;

 

  ii.

a lump sum payment equal to twelve (12) months of your then-current Base Salary;

 

  iii.

a lump sum payment equal to your Actual Bonus for the then-current fiscal year
based on (x) actual achievement of Company performance objectives and (y) deemed
100% achievement of personal performance objectives, if any, and paid when
annual bonuses are otherwise paid to active employees, but no later than March
15th of the year following the year in which the termination of employment
occurs;

 

  iv.

a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of twelve
(12) months;

 

  v.

immediate acceleration of the number of then-unvested shares subject to the
New-Hire RSU that would have vested during the next fifteen (15) month period;

 

  vi.

immediate acceleration of the number of then unvested shares subject to the
Additional RSU that have not previously been forfeited;

 

  vii.

if the applicable 25% Absolute Metric or 50% Absolute Metric is achieved on or
within two (2) years of your termination date, immediate acceleration of the
number of then-unvested shares subject to the New-Hire Option that are subject
to the 25% Absolute Metric or the 50% Absolute Metric, respectively, and that
would have time-vested during the next fifteen (15) month period following such
termination date, to the extent applicable, provided that the New-Hire Option,
or relevant part thereof, is exercised within the time limits as set forth in
the written agreements governing such grant, but no less than ninety (90) days
following achievement of the applicable 25% Absolute Metric or 50% Absolute
Metric during such (2) year period following your termination date; and

 

  viii.

immediate acceleration of the number of then-unvested shares subject to
outstanding equity grants, other than as set forth in this Section 8(b), and
excluding any future performance-based restricted stock unit grants, equal to
the number of shares that would have vested during the next fifteen (15) month
period following such termination date as if you had remained employed as CEO by
the Company through such period, subject to any performance goal having been
achieved on or prior to your termination.

 

  c.

Termination without Cause during Employment Term or Constructive Termination
during Employment Term, in Connection with a Change in Control. In the event a
Change in Control occurs and if the Company terminates your employment without
Cause or if your employment is terminated by you due to a Constructive
Termination of your employment, in either case within the period beginning three
(3) months before, and ending twelve (12) months following, such Change in
Control; and provided that (except with respect to the Accrued Compensation) you
deliver to the Company the signed Release and satisfy all conditions to make the
Release effective within sixty (60) days following your termination of
employment, then, (in lieu of any benefits pursuant to Section 8(b)), you shall
be entitled to:

 

  i.

the Accrued Compensation;

 

8



--------------------------------------------------------------------------------

  ii.

a lump sum payment equal to twenty-four (24) months of your then-current Base
Salary;

 

  iii.

a lump sum payment equal to 100% of your Target Bonus (assuming target
achievement level) for the then-current fiscal year, less any quarterly payment
previously paid, if any;

 

  iv.

a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of eighteen
(18) months;

 

  v.

immediate acceleration of all of the then-unvested shares subject to the
New-Hire RSU;

 

  vi.

immediate acceleration of the number of then unvested shares subject to the
Additional RSU that have not previously been forfeited;

 

  vii.

immediate acceleration of the number of all then-unvested shares subject to the
New-Hire Option, but only to the extent the applicable 25% Absolute Metric or
50% Absolute Metric has been achieved upon the Change in Control or is achieved
during any post-Change in Control period prior to your termination, provided
that the New-Hire Option, or relevant part thereof, is exercised within the time
limits as set forth in the written agreements governing the grants and the
applicable agreement governing the Change in Control. In addition to the
criteria set forth in Section 5(c) above, the 25% Absolute Metric and the 50%
Absolute Metric will be deemed to have been achieved if the consideration given
to the Company’s stockholders for one share of the Company’s common stock in the
Change of Control transaction equals or exceeds in value the 25% Absolute Metric
and the 50% Absolute Metric, respectively; and

 

  viii.

immediate acceleration of the number of then-unvested shares subject to equity
grants, other than as set forth in this Section 8(c), and excluding any future
performance-based restricted stock unit grants, unless otherwise provided (and
to the extent specified) by the terms of such grants.

 

  d.

Miscellaneous. For the avoidance of doubt, the benefits payable pursuant to
Sections 8(b) through (c) are mutually exclusive and not cumulative. All lump
sum payments provided in this Section 8 shall be made no later than the 60th day
following your termination of employment (unless explicitly provided otherwise
above). Notwithstanding anything to the contrary in this Agreement, (i) any
reference herein to a termination of your employment is intended to constitute a
“separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder, and shall be so
construed, and (ii) no payment will be made or become due to you during any
period that you continue in a role with the Company that does not constitute a
separation from service, and will be paid once you experience a “separation from
service” from the Company within the meaning of Section 409A of the Code. In
addition, notwithstanding anything to the contrary in this Agreement, upon a
termination of your employment, you agree to resign prior to the time you
deliver the Release from all positions you may hold with the Company and any of
its subsidiaries or affiliated entities at such time (including as a member of
the Board), and no payment will be made or become due to you until you resign
from all such positions, unless requested otherwise by the Board.

 

  9.

Parachute Payments. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then, at your discretion, your severance and other benefits under this Agreement
shall be payable

 

9



--------------------------------------------------------------------------------

  either (i) in full, or (ii) as to such lesser amount which would result in no
portion of such severance and other benefits being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by you on an after-tax basis, of
the greatest amount of severance benefits under this Agreement, notwithstanding
that all or some portion of such severance benefits may be taxable under
Section 4999 of the Code. Any reduction shall be made in the following manner:
first a pro-rata reduction of (i) cash payments subject to Section 409A of the
Code as deferred compensation and (ii) cash payments not subject to Section 409A
of the Code, and second a pro rata cancellation of (i) equity-based compensation
subject to Section 409A of the Code as deferred compensation and
(ii) equity-based compensation not subject to Section 409A of the Code, with
equity all being reduced in reverse order of vesting and equity not subject to
treatment under Treasury regulation 1.280G- Q & A 24(c) being reduced before
equity that is so subject. Unless the Company and you otherwise agree in
writing, any determination required under this Section shall be made in writing
by the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon you and the Company for all
purposes. For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Accountants shall deliver to the Company and you sufficient
documentation for you to rely on it for purpose of filing your tax returns. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

 

  10.

Section 409A. To the extent (i) any payments to which you become entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
your termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is at the time defined in
regulations under Section 409A of the Code) with the Company; or (ii) the date
of your death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty (20%)
percent tax for which you would otherwise be liable under Section 409A(a)(1)(B)
of the Code in the absence of such deferral. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest).

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.

 

10



--------------------------------------------------------------------------------

Payments pursuant to this Agreement (or referenced in this Agreement), and each
installment thereof, are intended to constitute separate payments for purposes
of Section 1.409A-2(b)(2) of the regulations under Section 409A.

 

  11.

At Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this Agreement. This is the full and complete agreement
between you and the Company on this term. Although your compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you).

 

  12.

Confidential Information and Other Company Policies. You will be bound by and
comply fully with the Company’s standard confidentiality agreement (a form of
which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to time
to the extent the same are not inconsistent with this Agreement, unless you
consent to the same at the time of such amendment.

 

  13.

Company Records and Confidential Information.

 

  a.

Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of employment.

 

  b.

Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.

 

  14.

Indemnification. You and the Company will enter into the form of indemnification
agreement provided to other similarly situated officers and directors of the
Company. In addition, you will be named as an insured on the director and
officer liability insurance policy currently maintained by the Company, or as
may be maintained by the Company from time to time.

 

  15.

Arbitration. You and the Company agree to submit to mandatory binding
arbitration, in Santa Clara County, California, before a single neutral
arbitrator, any and all claims arising out of or related to this Agreement and
your employment with the Company and the termination thereof, except that each
party may, at its or his option, seek injunctive relief in court related to the
improper use, disclosure or misappropriation of a party’s proprietary,
confidential or trade secret information. YOU AND THE COMPANY HEREBY WAIVE ANY
RIGHTS TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This agreement to arbitrate
does not restrict your right to file administrative claims you may bring before
any government agency where, as a matter of law, the parties may not restrict
your ability to file such claims (including, but not limited to, the National
Labor Relations Board, the Equal Employment Opportunity Commission and the
Department of Labor). However, you and the Company agree that, to the fullest
extent permitted by law, arbitration shall be the exclusive remedy for the
subject matter of such administrative claims. The arbitration shall be conducted
through the American

 

11



--------------------------------------------------------------------------------

  Arbitration Association (the “AAA”), provided that, the arbitrator shall have
no authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon you or any third party. The arbitrator
shall issue a written decision that contains the essential findings and
conclusions on which the decision is based. The arbitration will be conducted in
accordance with the AAA employment arbitration rules then in effect. The AAA
rules may be found and reviewed at http://www.adr.org. If you are unable to
access these rules, please let me know and I will provide you with a hardcopy.
The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement.

 

  16.

Compensation Recoupment. All amounts payable to you hereunder shall be subject
to recoupment pursuant to the Company’s current compensation recoupment policy,
and any additional compensation recoupment policy or amendments to the current
policy adopted by the Board as required by law during the term of your
employment with the Company that is applicable generally to executive officers
of the Company.

 

  17.

Miscellaneous.

 

  a.

Employment Eligibility Verification. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

 

  b.

Absence of Conflicts; Competition with Prior Employer. You represent that your
performance of your duties under this Agreement will not breach any other
agreement as to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately held companies, and any other
relationships that may create a conflict of interest, and you represent that you
are not and have not been the subject of any claim or investigation involving
harassment of any employee, consultant or other service provider of any prior
employer. You are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties. Also, we expect you to
abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligation expires.

 

  c.

Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.

 

  d.

Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the Chairman of the Board at the Company’s
corporate headquarters.

 

12



--------------------------------------------------------------------------------

  e.

Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its
Board. No waiver by either party of any breach of this Agreement by the other
party will be considered a waiver of any other breach of this Agreement.

 

  f.

Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

  g.

Withholding. All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law.

 

  h.

Entire Agreement. This Agreement represents the entire agreement between the
parties concerning the subject matter herein. It may be amended, or any of its
provisions waived, only by a written document executed by both parties in the
case of an amendment, or by the party against whom the waiver is asserted.

 

  i.

Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.

 

  j.

Survival. The provisions of this Agreement shall survive the termination of your
employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.

[SIGNATURE PAGE TO AGREEMENT FOLLOWS]

 

13



--------------------------------------------------------------------------------

Please sign and date this Agreement, and return it to me if you wish to accept
employment at the Company under the terms described above.

 

Best regards,

/s/ Jeffrey A. Miller

Jeffrey A. Miller Lead Independent Director and Chairman of the Leadership
Development and Compensation Committee of the Board of Directors

I, the undersigned, hereby accept and agree to the terms and conditions of my
employment with the Company as set forth in this Agreement.

Accepted and agreed to this October 22, 2019:

 

By:  

/s/ William R. McDermott

  William R. McDermott

[SIGNATURE PAGE TO AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Release

In consideration of the termination benefits (the “Benefits”) provided and to be
provided to me by ServiceNow, Inc., or any successor thereof (the “Company”)
pursuant to my Agreement with Company dated             , 2019 (the “Agreement”)
and in connection with the termination of my employment, I agree to the
following general release (the “Release”).

 

1.

On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and, in such capacities, their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, the “Company”) from any and all claims, causes of
action, and liabilities up through the date of my execution of the Release. The
claims subject to this release include, but are not limited to, those relating
to my employment with Company and/or any predecessor to Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which, if known to him or her,
must have materially affected his or her settlement with the debtor.” This
Release does not extend to, and has no effect upon, any benefits that have
accrued or equity that has vested, and to which I have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to my right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
insurance.

 

2.

In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under California Labor
Code section 2802 or other applicable state-law right to indemnity; and (d) my
right to file a charge or complaint with a government agency such as but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, or other applicable state agency. Moreover, I will
continue to be indemnified for my actions taken while employed by the Company to
the same extent as other former directors and officers of the Company under the
Company’s Certificate of Incorporation and Bylaws and the Director and Officer
Indemnification Agreement between me and the Company, if any, and I will
continue to be covered by the Company’s directors and officers liability
insurance policy as in effect from time to time to the same extent as other
former



--------------------------------------------------------------------------------

directors and officers of the Company, each subject to the requirements of the
laws of the State of Delaware. To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be resolved through
binding arbitration as set forth below, and the arbitration provision set forth
in my Agreement.

 

3.

I understand and agree that Company will not provide me with the Benefits unless
I execute the Release. I also understand that I have received or will receive,
regardless of the execution of the Release, all wages owed to me together with
any accrued but unused vacation pay, less applicable withholdings and
deductions, earned through my termination date.

 

4.

As part of my existing and continuing obligations to Company, I have returned to
Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Company (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).

 

5.

I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity.

 

6.

I agree to keep the Benefits and the provisions of the Release confidential and
not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law unless and until they become publicly available.

 

7.

I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either Company or myself.

 

8.

I agree that, for eighteen (18) months following my termination of employment, I
will not, directly or indirectly, make any negative or disparaging statements or
comments, either as fact or as opinion, about Company, its employees, officers,
directors, shareholders, vendors, products or services, business, technologies,
market position or performance, and the Company agrees that neither it formally
nor its Chief Executive Officer or other members of the Board of Directors will
make, directly or indirectly, any negative or disparaging statements or
comments, either as fact or as opinion, about me. Nothing in this paragraph
shall prohibit me or Company from providing truthful information in response to
a subpoena or other legal process.

 

9.

Any controversy or claim arising out of or relating to this Release, its
enforcement, arbitrability, or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in San Mateo, California, before three arbitrators, in
accordance with the applicable American Arbitration Association (“AAA”) rules
then in effect, as modified by the terms and conditions of this Section;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrators. The arbitrators shall be
selected

 

2



--------------------------------------------------------------------------------

  by mutual agreement of the parties or, if the parties cannot agree, by
striking from a list of arbitrators supplied by AAA. The arbitrators shall issue
a written opinion revealing, however briefly, the essential findings and
conclusions upon which the award is based. Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable. Any award or relief granted by the arbitrators hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. The parties acknowledge that they are hereby
waiving any rights to trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other in connection with any matter
whatsoever arising out of or in any way connected with this Release.

 

10.

I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Benefits and the Release shall expire on the
twenty-second (22nd) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that Company’s obligations
under the Release shall not become effective or enforceable until the eighth
(8th) calendar day after the date I sign the Release provided that I have timely
delivered it to Company (the “Effective Date”) and that in the seven (7) day
period following the date I deliver a signed copy of the Release to Company I
understand that I may revoke my acceptance of the Release. I understand that the
Benefits will become available to me at such time after the Effective Date.

 

11.

In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for Benefits and supersedes any or all prior representation and agreement
regarding the subject matter of the Release. However, the Release does not
modify, amend or supersede written Company agreements that are consistent with
enforceable provisions of this Release such as my Agreement, proprietary
information and invention assignment agreement, and any stock, stock option
and/or stock purchase agreements between Company and me. Once effective and
enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.

 

12.

Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

 

13.

The Benefits provided and to be provided to me by the Company consist of the
benefits and payments in accordance with Section 8 of the Agreement.

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]

 

3



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.

 

Date delivered to employee                 ,             . Executed this
                     day of                 ,            .

 

 

Your Signature

 

Your Name (Please Print)

 

Agreed and Accepted: ServiceNow, Inc.

 

By:   Date:  

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]



--------------------------------------------------------------------------------

Schedule A

1.    You currently serve on the Board of Directors of three companies. You
agree that prior to the Company’s filing of proxy materials in connection with
its 2020 annual meeting, you will be serving on the Board of Directors of not
more than one company (other than the Company) which may or may not be one of
the companies on whose Board you currently serve.

2.    Speeches associated with “Winners Dream”.